Citation Nr: 1710500	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  09-21 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a skin disability, to include as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1981 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  Due to the Veteran's relocation this appeal was subsequently transferred to the RO in North Little Rock, Arkansas.  

This appeal was previously before the Board in March 2012, September 2014, and September 2015.  On each occasion, these issues were remanded for additional development.  The required development has been completed for the issues decided herein and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In September 2011, the Veteran testified before an Acting Veterans Law Judge.  That Acting Veterans Law Judge subsequently left the Board, and the Veteran was offered another hearing before a current Veterans Law Judge, which he accepted.  In May 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

In a September 2015 decision, the Board found new and material evidence had been received to reopen service connection for a left shoulder disability; thus, that issue may be considered on the merits.  

The issue of service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


1.  A current right shoulder disability did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

2.  Symptoms of degenerative joint disease of the right shoulder were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

3.  The Veteran did not have combat service in combat while on active duty.  

4.  An acquired psychiatric disorder did not manifest during service and has not been shown to be related to service, nor was a psychosis manifest within one year of separation from active service.  

5.  The Veteran does not have a current diagnosis of PTSD related to a verified in-service stressor.  

6.  A current skin disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service event, including asbestos exposure, during service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2016).  

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

4.  A skin disorder was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of November 2006, October 2011, and March 2012 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letter was also issued to the Veteran prior to the initial rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in December 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Veteran was afforded a hearing before an Acting Veterans Law Judge in September 2011, and before another Veterans Law Judge in May 2015.  The Board hearings focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the appeal based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

a. Right shoulder disability

The Veteran seeks service connection for a right shoulder disability.  He contends he first injured his right shoulder as the result of a motor vehicle accident in service, and has continued to experience a right shoulder disability since that time.  

Service treatment records indicate that in November 1982, the Veteran sought medical treatment following a motor vehicle accident several days prior.  He stated he was originally treated for two days at a civilian hospital, but checked himself out to be seen at a naval facility.  He reported he struck his head and upper body in the accident, and was rendered unconscious for a period of time.  He also reported that his left shoulder "popped out" during the accident, but made no specific complaints regarding the right shoulder.  The examiner noted that no records of this accident or the Veteran's private hospitalization were available.  The examiner further reported that he was not "comfortable" with the reliability of the Veteran's account of his injuries.  X-rays of the left shoulder and left acromioclavicular joint were within normal limits, without evidence of degenerative changes, fractures, soft tissue calcifications, or osseous abnormalities.  Thereafter, the Veteran made multiple reports of recurrent left shoulder pain.  He also reported a history of left shoulder pain on his January 1983 report of medical history; however, he did not report any history of right shoulder pain at that time.  On service separation examination in January 1983, he was noted to have tenderness of the left shoulder; however, no right shoulder diseases or injuries were noted.  

Thus, the Board must conclude that while the Veteran reported involvement in a motor vehicle accident during service, because he did not report any specific complaints of the right shoulder at that time, a chronic disability of the right shoulder was not incurred in service.  This conclusion is further supported by the lack of any complaints regarding the right shoulder at service separation examination in January 1983.  

Additionally, the post-service records are negative for any indications of a right arm or shoulder disability for many years.  The Veteran first sought VA compensation for a disability the left shoulder shortly after service separation in 1983, but did not report a right shoulder disability at that time.  He was afforded a November 1983 VA general medical examination, at which time no abnormalities of the right shoulder were reported by the Veteran or noted by the examiner.  Muscle strength in the right upper extremity was within normal limits, and no limitation of motion was noted.  A disability of the right shoulder was not diagnosed at that time.  

The first post-service diagnosis of a right shoulder disability dates to February 2006, when the Veteran was diagnosed with a rotator cuff tear of the right shoulder.  This finding was later confirmed via MRI examination.  Subsequent VA treatment records confirm a current diagnosis of degenerative joint disease of the right shoulder, verified by X-ray.  Thus, while competent evidence of current diagnoses of the right shoulder is of record, these diagnoses were not rendered until over 20 years after service separation.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Based on the evidence of record, the Board finds that a chronic disability of the right shoulder was not incurred in service, and symptoms of the same have not been continuous since service separation.  The Board also finds the preponderance of the evidence is against the presumption of onset of arthritis of the right shoulder in service, as this disorder was not diagnosed until more than 20 years after service separation as well.  

Regarding a possible nexus between any disease, injury, or incident of service and the current diagnoses, the Veteran was afforded a VA examination in December 2015.  The prior diagnoses of rotator cuff tear and degenerative joint disease of the right shoulder were noted by the examiner, a VA physician.  Current symptoms included pain and limitation of motion of the right shoulder.  After examining the Veteran and reviewing the claims file, the examiner opined it was less likely than not any current right shoulder was incurred in or related to service, as the examiner could find no evidence that a chronic right shoulder injury was sustained in service.  In rendering an opinion, the examiner noted the service separation examination contained no findings related to the right shoulder, and the Veteran did not again seek right shoulder treatment for many years, until 2006, when a rotator cuff tear was reported following a post-service injury.  

Based on this competent evidence, rendered by a VA physician following examination of the Veteran and review of the claims file, the Board must concluded that the current diagnoses of the right shoulder, degenerative joint disease and a rotator cuff tear, are unrelated to any disease, injury, or other incident of service.  Thus, service connection on that basis for a right shoulder disability is not warranted.  

With regard to the Veteran's assertion that his current right shoulder disabilities are related to in-service diseases or injuries, the Board finds that the Veteran's lay testimony on the etiology of current diagnoses of the right shoulder is not competent in the present case because the Veteran is not competent to state that such disabilities had their onset in service under the specific facts of this case that show no right shoulder symptoms or disorders reported at service separation, and no symptoms or diagnoses or treatment for many years after service.  Orthopedic and neurological disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent evidence.  While the Veteran is competent to report such symptomatology as joint pain, and he has done so, the diagnosis of such disorders as degenerative joint disease or rotator cuff tears requires X-rays or similar clinical findings, and is not susceptible merely to diagnosis by lay observations alone.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  The Veteran has also not stated he is reporting the opinion of a competent expert as told to him.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right shoulder disability, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b. Psychiatric disability

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  He alleges onset of such a disability in service, or as the result of in-service stressor incidents.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f).  

In cases that do not involve personal assault claims, the Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); but see Patton v. West, 12 Vet. App. 272, 280 (1999) (Moreau not applicable in cases of alleged personal assault).  Instead, credible supporting evidence of a corroborated in-service stressor is required.  Credible supporting evidence is not limited to service department records, but can be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau, 9 Vet. App. at 395.  

38 C.F.R. § 3.304(f)(3) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

In the present case, the Board does not find that the Veteran served in combat, and the Veteran has not alleged as such; thus, credible corroborating evidence is required.  Rather, during a December 2015 VA psychiatric examination, he reported he was the victim of sexual assault in service, resulting in a current diagnosis of PTSD.  The Veteran has also asserted that he was involved in a motor vehicle accident during service, resulting in a head injury.  He contends this head injury resulted in personality changes and a current psychiatric disability.  

As noted above, during service in November 1982, the Veteran sought treatment following a motor vehicle accident.  He stated he was originally treated for two days at a civilian hospital, but checked himself out to be seen at a naval facility.  He reported he struck his head and upper body in the accident, and was rendered unconscious for a period of time.  He reported "personality changes" following his accident.  As noted above, a naval examiner was not "comfortable" with the Veteran's reports of this incident, and no records were ever located to verify either the motor vehicle accident or his hospitalization in a civilian facility.  It was noted that the Veteran was facing possible charges for his unauthorized absence without leave (AWOL), and had previously been found guilty of going AWOL.  On objective examination, no psychiatric symptoms were noted, and neurological testing was within normal limits.  He was, however, diagnosed with post-traumatic headache syndrome and a possible concussion.  

On service separation in January 1983, he reported he was not in "mentally good health" due to his motor vehicle accident, which "changed [his] mental state of mind."  He endorsed a history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  He denied any periods of unconsciousness, however.  On objective examination, he was noted to display passive-aggressive personality traits.  

Service personnel records have also been obtained.  In June 1981, he was disciplined for an unauthorized absence of approximately one week.  He was again absent without leave for a period of 26 days in April and May 1982.  He was also noted to be facing civil charges of an unspecified nature.  In October 1982, naval authorities began proceedings to separate the Veteran from service due to frequent involvement with military and civil authorities.  An October 1982 Naval Administrative Discharge Board recommended a general discharge based on the Veteran's history of involvement with authorities.  

Post-service, the Veteran filed a 1983 service connection claim for various orthopedic disabilities; he did not, however, claim a psychiatric disorder at that time.  He stated that the in-service motor vehicle accident rendered him unconscious for most of a day.  On VA general medical examination in November 1983, no psychiatric symptoms were reported by the Veteran, and a psychiatric disability was not diagnosed by examining VA physicians.  

Thus, based on this evidence, the Board finds that a psychiatric disability was not incurred in service, and a psychosis did not manifest to a compensable degree within a year of service separation.  While the Veteran reported unspecified mental health issues following an alleged motor vehicle accident with head trauma in November 1982, examiners did not diagnose a psychiatric disability at that time.  Likewise, a psychiatric disability was not diagnosed on post-service VA examination in November 1983.  The first diagnosis of a psychiatric disability dates to approximately 2002, nearly 20 years after service separation.  This lengthy period without complaint or treatment is one piece of evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, while the Veteran went on to seek additional post-service treatment for psychiatric symptoms, no examiner has suggested these began in service.  A February 2010 VA PTSD screening was negative, according to clinical notations.  March 2010 VA outpatient treatment notes reflect a history of paranoid schizophrenia and bipolar disorder, but no dates of onset were given.  On VA psychiatric consultation in September 2010, he reported that while living in California following service, he was beaten by police and was unconscious for three days.  He claimed PTSD as a result of this post-service incident.  In a January 2014 VA intake examination, he reported he was sexually-abused post-service while in prison, and denied any in-service sexual assault or abuse.  

A July 2012 VA psychiatric examination was afforded the Veteran.  The claims file was reviewed in conjunction with the examination.  Upon review of the claims file and evaluation of the Veteran, the examiner determined a current diagnosis of a psychiatric disability was not warranted at the present time.  The Veteran reported some symptoms of depression, anxiety, and nervousness during service, but also reported drug use at that time.  Following cessation of drug use in 1984, these symptoms went away, by his report.  He reported again experiencing depression and related symptoms in the mid-1990s, following the death of his daughter.  Based on these reports, the examiner found no evidence of nexus between any current reported symptoms and service.  

Another VA psychiatric examination was afforded the Veteran in December 2015.  Upon examining the Veteran and reviewing the claims file, the examiner determined a current diagnosis of PTSD, or any other psychiatric disability, was not warranted.  Regarding the Veteran's claimed in-service sexual assault, the examiner stated "I could not find any markers of the Veteran's alleged sexual assault."  The examiner noted that while this incident allegedly occurred in 1981, a 1982 performance evaluation for the Veteran rated him as excellent.  The examiner also noted the Veteran's reported substance abuse during service and stated he "cannot find evidence of a mental health condition [...] during his time in the military or within two years of his discharge."  The examiner also found no evidence of continuity of psychiatric symptomatology during service.  The Board again notes that no stressor has been verified within the record, and thus any diagnosis of PTSD based upon such an unverified in-service stressor is of no probative value.  The Veteran has also reported on other occasions within the record several post-service stressors, including an alleged assault by police officers, and sexual abuse while in prison.  

In sum, the evidence does not reflect a diagnosis of PTSD pursuant to the DSM-V.  The Veteran was afforded two examinations and the examiners reviewed the claims file and examined the Veteran and provided reasons for the conclusion.  Review of the 2015 examination clearly reflects that while the examiner found the stressor to be sufficient under Criterion A, there was no evidence of the presence of symptoms for Criterion B, C, or D and accordingly, a diagnosis of PTSD was not warranted.  To the extent to which the Veteran has been diagnosed with other psychiatric disorders (schizophrenia, bipolar, etc), there is no competent evidence of a nexus between these disorders and service. While the Veteran, in his written statements and hearing testimony, has alleged that he has experienced psychiatric symptoms since service, the Board does not find these allegations credible.  As noted above, a VA general medical examination was afforded the Veteran in November 1983, following service separation.  The Veteran did not report psychiatric symptoms at that time, and a psychiatric disorder was not diagnosed by the examiner.  At service separation, the Veteran also denied any periods of unconsciousness, despite earlier claiming he was rendered unconscious following the November 1982 motor vehicle accident.  

Likewise, when the Veteran initially filed a claim for service connection for several disabilities in January 1983, a psychiatric disability, to include PTSD, was not claimed at that time.  This evidence indicates the Veteran's symptoms have not been continuous since service, as he did not report any kind of psychiatric disorder when he filed his initial service connection claim for unrelated disabilities, and he denied any psychiatric symptomatology on a later VA general medical examination.  

As noted above, the Veteran has claimed onset of an acquired psychiatric disorder during or as a result of service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation and aggravation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, psychiatric disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  The Veteran has also not stated he is reporting the conclusions as told to him by a competent expert, and his lay assertions have not later been confirmed by such an expert.  

As such, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, to include PTSD.  Consequently, because a preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Service connection for an acquired psychiatric disorder is denied.  See 38 C.F.R. §§ 3.102, 3.303.

c. Skin disorder

The Veteran seeks service connection for a skin disorder.  He asserts a skin disorder has been present since service, to include as a result of asbestos exposure during service; therefore, service connection is warranted.  

The Veteran sought treatment in March 1981 for scaling and itching of the feet.  Tinea pedis was diagnosed and he was given medication.  In April 1981, he was treated for a penile rash and irritation of the skin of the face with shaving.  He was given medication for his penile rash and authorization not to shave for 14 days.  On service separation examination in January 1983, the Veteran was without any skin abnormalities.  On a concurrent report of medical history, he denied any history of skin trouble of any sort.  

Post-service, the Veteran was afforded a VA general medical examination in November 1983.  On examination of the Veteran's skin, the examiner noted "multiple scars over body [consistent with a history] of trauma."  No further description of these scars was provided.  No other skin disorder was noted at that time.  

Based on the above, the Board must conclude both that a chronic skin disorder did not have its onset during service, and has not been continuous since that time.  While the Veteran was treated for skin disorders of the feet, genitalia, and face, these episodes appeared to be responsive to treatment, as no skin disorders were noted on examination for service separation in January 1983.  While multiple scars secondary to trauma were noted on VA examination in November 1983, these were not attributed to service.  Additionally, the examiner did not diagnosis any other skin disorders at that time.  Finally, the Board notes that while the Veteran claimed service connection for other disabilities in 1983, he did not seek service connection for a skin disorder, suggesting he was not experiencing chronic symptomatology of the skin following service.  

More recently, the Veteran was without any abnormalities of the skin on private examination in 2001.  The examiner noted an absence of skin rashes or ulcers.  In 2012, however, VA treatment records reflect diagnoses of seborrheic dermatitis and recurrent and disseminate infundibulo-folliculitis.  These diagnoses were rendered over 25 years after separation from service.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Based on this evidence, the Board concludes a current skin disorder did not begin during service or within a year thereafter, and has not been chronic and continuous since that time.  

A VA dermatological examination was afforded the Veteran in July 2012, at which time his claims file was reviewed in conjunction with the examination.  The examiner found current diagnoses of seborrheic dermatitis and infundibulo-folliculitis were warranted.  The examiner also opined, however, that these disabilities were unrelated to service, as they were not diagnosed until many years after service separation.  The examiner found no evidence within the service treatment records or the post-service records of diagnoses of or treatment for either condition, and therefore it was less likely than not such disorders were related to service, or any incident therein.  The Board finds this evidence competent and highly probative, as it was rendered by a competent expert after physical examination of the Veteran and review of the claims file.  In the absence of any competent evidence to the contrary, the Board finds service connection for a skin disorder is not warranted.  

The Veteran has asserted that his current skin disorders are the result of asbestos exposure aboard ship during service.  While the Veteran is not barred from presenting evidence of such a nexus, he has not done so in the present case; that is, he has presented no competent evidence indicating an etiological nexus between any incident of service, to include asbestos exposure, and his current skin disorders.  While the private and VA medical treatment records confirm current diagnoses of various skin complaints, this evidence does not suggest either onset during or any nexus with service, to include the Veteran's service aboard ship, during which he alleges he was exposed to asbestos.  In the absence of such evidence, the Board finds service connection on a presumptive basis is not warranted.  

The Veteran has himself asserted that his skin disorders result from asbestos exposure in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons, 23 Vet. App. at 6.  

Lay testimony on the etiology of current diagnoses of skin disorders is not competent in the present case, because the Veteran is not competent to state that his current skin disorders resulted from in-service herbicide exposure.  See Davidson, 581 F.3d at 1316.  An opinion of etiology would require knowledge of the complexities of dermatology, the various causes of skin disorders, and the results of exposure to various chemicals, knowledge that the Veteran is not shown to possess.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a skin disorder, including as due to asbestos exposure, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  





ORDER

Service connection for a right shoulder disability is denied.  

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  

Service connection for a skin disorder is denied.  


REMAND

The Veteran seeks service connection for a left shoulder disability.  He asserts his left shoulder was originally injured as the result of a motor vehicle accident in service, resulting in a chronic disability of the left shoulder since that time.  As part of the development of this claim, VA afforded the Veteran a December 2015 VA medical examination and opinion.  In rendering an opinion regarding the Veteran's claimed left shoulder disability, the VA examiner concluded a left shoulder disorder existed prior to service and was not aggravated therein.  The examiner based this assessment on the Report of Medical History completed by the Veteran on service entrance in January 1981.  On this form, the Veteran reported a history of a painful or "trick" shoulder or elbow.  A history of left shoulder "popping" was noted, but this was considered negative, without noted abnormality on a concurrent physical examination, and the Veteran was found fit for active duty service and was accepted into the same.  

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b).  History provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304 (b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

In the present case, while the Veteran reported at service entrance a history of left shoulder "popping", his left shoulder was examined and found to be without physical abnormality at that time.  Review of the remainder of the service treatment records and the claims file fails to reveal clear and unmistakable evidence establishing a pre-existing left shoulder disorder; thus, the Board finds the December 2015 VA medical opinion to be insufficient, insomuch as it fails to afford the Veteran the presumption of soundness regarding his left shoulder at service entrance.  A new VA examination and opinion is thus required.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum VA examination opinion regarding the left shoulder from the December 2015 VA examiner or, if that examiner is unavailable, another competent expert, to address the following: 

a)  Does the Veteran have any current disabilities of the left shoulder?  

b)  For any current disability of the left shoulder diagnosed above, to include arthritis, is it at least as likely as not (50 percent probability or greater) that a diagnosed disability is due to, the result of, or otherwise related to service?  

c)  If the Veteran has a current diagnosis of arthritis of the left shoulder, is it at least as likely as not this arthritis manifested within a year of service separation in January 1983?  

The Veteran need not be scheduled for further in-person examination unless the examiner considers such an examination necessary to comply with the Board's remand.  For purposes of this opinion, the examiner is informed that although there were reports of a pre-service injury of the left shoulder, there was no diagnosis regarding the left shoulder rendered at service entry and the Veteran is presumed sound.  The examiner must also consider and discuss the Veteran's statements concerning the symptomatology of his left shoulder as well as his assertions regarding continuity of symptoms for this disability since service.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question(s).  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


